Proceeding under article 78 of the Civil Practice Act to review a determination of the Commissioner of Motor Vehicles, dated February 19, 1962, which suspended for 30 days the petitioner’s operator’s license, such suspension being “ Pursuant to Section 510-3, V & T Law [for] Violation [of] Section 1141, V & T Law. Failure to yield right of way to car making left turn.” By an order of the Supreme Court, Queens County, made May 14, 1962, pursuant to section 1296 of the Civil Practice Act, the proceeding has been transferred to this court for disposition. Determination confirmed, without costs. No opinion. Ughetta, Acting P. J., Kleinfeld, Christ, Brennan and Hopkins, JJ., concur.